Case 8:19-cv-00166-JLS-KES Document 31 Filed 11/06/19 Page 1 of 3 Page ID #:191




 Lauren Tegan Rodkey, Esq. (SBN: 275830)
 Price Law Group, APC
 6345 Balboa Blvd, Suite 247
 Encino, CA 91316
 T: (818) 600-5526
 F: (818) 600-5426
 E: tegan@pricelawgroup.com

 Youssef H. Hammoud, Esq. (SBN: 321934)
 Price Law Group, APC
 6345 Balboa Blvd, Suite 247
 Encino, CA 91316
 T: (818) 600-5596
 F: (818) 600-5496
 E: youssef@pricelawgroup.com
 Attorneys for Plaintiff,
 Elida Miller

                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

                                           Case No. 8:19-cv-00166-JLS-KES
 ELIDA MILLER,
                                           STIPULATION FOR DISMISSAL
             Plaintiff,                    WITH PREJUDICE
 v.

 TARGET CORPORATION and TD
 BANK USA, N.A.,

             Defendants.




       Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Elida Miller and

 Defendants Target Corporation and TD Bank USA, N.A., by and through
Case 8:19-cv-00166-JLS-KES Document 31 Filed 11/06/19 Page 2 of 3 Page ID #:192




 undersigned counsel, hereby stipulate that this action and all claims and defenses

 asserted therein be dismissed with prejudice as to all Defendants. The parties have

 further stipulated that each party shall bear their own attorneys’ fees, costs, and

 expenses.

       Respectfully submitted this 6th day of November 2019.


  PRICE LAW GROUP, APC                        HINSHAW & CULBERTSON LLP


  By: /s/ Youssef H. Hammoud                  By: /s/ Ashley Brettingen
  Youssef H. Hammoud (SBN: 321934)            Ashley Brettingen (SBN: 315703)
  6345 Balboa Blvd., Suite 247                11601 Wilshire Blvd., Suite 800
  Encino, CA 91316                            Los Angeles, CA 90025
  T: (818) 600-5596                           T: (310) 909-8000
  F: (818) 600-5496                           F: (310) 909-8001
  E: youssef@pricelawgroup.com                E: abrettingen@hinshawlaw.com

  Attorneys for Plaintiff,                    Attorneys for Defendant,
  Elida Miller                                Target Corporation and TD Bank USA,
                                              N.A.


                             CERTIFICATE OF SERVICE

       I hereby certify that on November 6, 2019, I electronically filed the

 foregoing with the Clerk of the Court using the ECF system, which will send

 notice of such filing to all attorneys of record in this matter. Since none of the

 attorneys of record are non-ECF participants, hard copies of the foregoing have not

 been provided via personal delivery or by postal mail.
Case 8:19-cv-00166-JLS-KES Document 31 Filed 11/06/19 Page 3 of 3 Page ID #:193




                                          PRICE LAW GROUP, APC

                                          /s/ Lia Ruggeri
                                          Lia Ruggeri
